Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment filed 11/12/2020, with respect to the prior art and Double Patenting rejections have been fully considered and are persuasive.  The Double Patenting and 35 U.S.C. 102 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.  
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 8 and 15.   
The closest discovered prior art is to previously cited US Pat. Pub. No. 2012/0301864 to Bagchi et al. (hereinafter Bagchi).  Bagchi discloses receiving the entered question (fig. 1, item 102…input question; fig. 16, item 506…generate/receive questions;  ¶74-75…receiving patient’s chief complaint automatically extracted from EMRs would also automatically cause analysis and generation of ‘diagnosis’ and ‘treatment’ question and their associated answers); analyzing the entered question to determine a plurality of possible answers to the entered question (fig. 1, items 104-112 and ¶43…plurality of candidate answers generated; fig. 16, item 508 and 510); compiling a set of answers based on the analysis of the entered question and the determined plurality of possible answers (fig. 1, items 114 and ¶43…”The final result 114 of this process is a ranked list of candidate answers, each with a confidence score indicating the degree to which the answer is believed correct, along with links back to the evidence); and providing a characterization summary for the compiled set of answers (fig. 7, item 230…compiled set of answers to ‘diagnosis’ question shown as characterization summary in content of tab; fig. 13, item 304…compiled set of answers to ‘treatment’ question shown as characterization summary in content of tab; fig. 10-12 and ¶138…additional visualization associated with characterization summary can be accessed when selecting one or more answers within the characterization summary), wherein the characterization summary includes an indication of the quality associated with each answer within the compiled set of answers (figs. 7, 13 and ¶43…indication of quality for each answer is confidence score), and wherein the characterization summary is a visual summary (figs. 7 and 10-13…visual/graphic summary possible diagnosis and treatment) that includes a plurality of diagrams (fig. 7, item 230 is a diagram of possible diagnosis ranked by confidence scores; fig. 13, item 304 is a diagram of possible treatments ranked by confidence scores; figs. 10, items 272-278; fig. 12, items 272-274; ¶138,141…within the diagnosis characterization summary 230, further visualization of a plurality of diagrams including contribution of each dimension of evidence) displaying a plurality of information (figs. 7 and 10-13…plurality of information displayed) including a plurality of categories (fig. 7, item 230…diagnosis category; figs. 10 and 12, item 272…current top 3 diagnosis category; fig. 10 and 12, item 274…dimensions of evidence category, including sub-categories of Symptoms, Family history and Demographics), wherein there is at least one diagram displayed that corresponds to each category of information displayed within the displayed plurality of information (figs. 7 and 12…bar diagram showing ranked diagnosis and treatment answers for diagnosis and treatment categories; figs. 10 and 12, item 272…bar diagram displayed for current top 3 diagnosis category; figs. 10 and 12, item 274…bar diagram shown for sub-categories of Symptoms, Family history and Demographics).  However, Bagchi does not appear to disclose or suggest providing a recent activity and a recent viewers in associating with the characterization summary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125